Citation Nr: 1633998	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  10-31 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral knee disability, claimed as patellofemoral pain syndrome due to arthrosis.

2. Entitlement to service connection for lower back disability, claimed as canal stenosis at L4-5 with associated degenerative disc disease (DDD).

3. Entitlement to service connection for left shoulder disability, claimed as left rotator cuff tear, status-post surgical repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1971, from May 2003 to May 2004, and from May 2005 to December 2009.  He also had periods of reserve service from August 1970 to December 2009, along with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied the claims for service connection on appeal.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.

In March 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include verifying service and obtaining service treatment and personnel records.  After accomplishing further action, the AOJ continued to deny the claims for service connection for lower back and left shoulder disabilities (as reflected in a February 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS).  The Veteran also has a paperless, electronic file in the Virtual VA claims processing system.  A review of the Virtual VA file reveals that the documents therein are duplicative of records already associated with the VBMS file.

The Board's disposition of the claim for service connection for bilateral knee disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a March 2015 rating decision, the AOJ granted service connection for bilateral limitation of motion with total knee replacement.


CONCLUSION OF LAW

As the March 2015 award of service connection for bilateral limitation of motion with total knee replacement represents a grant of the benefit sought on appeal with respect to the claim for service connection for bilateral knee disability (claimed as patellofemoral pain syndrome due to arthrosis), there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

With respect to the claim of entitlement to service connection for bilateral knee disability, as noted above, the Veteran timely perfected an appeal of the February 2010 rating decision in which the RO denied the claim.  Following the Board's March 2014 remand, in March 2015, the AOJ granted service connection for bilateral limitation of motion with total knee replacement.  This action resolved the claim for service connection for bilateral knee disability.   Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to this claim must be dismissed.


ORDER

The appeal as to the claim for service connection for bilateral knee disability, claimed as patellofemoral pain syndrome due to arthrosis, is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

VA has a duty to provide a medical examination when one is deemed necessary to make a decision on a claim if there is competent evidence that a veteran has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the veteran's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The third prong of 38 C.F.R. § 3.159(c)(4) , requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with a veteran's military service, is a low threshold.   McLendon, 20 Vet. App. at 83. 

The Veteran contends that he has current lower back and left shoulder disabilities due to service.  In March 2015 correspondence, he claimed that strenuous activity maintaining physical fitness during service caused these disabilities.  

With respect to the lower back claim, service treatment records (STRs) document complaints of lower back pain.  August 2003 treatment notes document complaints of lower back pain for weeks.  September 2003 treatment notes show complaints of back pain and an assessment of mechanical lower back pain.  A December 2005 open magnetic resonance imaging (MRI) study revealed disc bulging and arthropathy at L4-5.  In June 2006, treatment notes interpreted the December 2005 MRI as showing canal stenosis L4-5 with associated DDD.  January 2007 treatment notes document a history of spinal stenosis.  

As for the left shoulder claim, STRs document a left shoulder rotator cuff tear and treatment.  A May 2007 MRI of the left shoulder revealed a full-thickness rotator cuff tear.  In June 2007, the Veteran had a left shoulder arthroscopy and mini open rotator cuff repair procedure.  Two months status-post surgical repair, on August 2007 physical examination, the Veteran was noted to have great range of motion and he was instructed to avoid aggravating activities.  Three months status-post surgical repair, on September 2007 physical examination, the Veteran was noted to have full range of motion, negative impingement and Hawkin's signs, and good strength.  The examiner indicated that the Veteran could return to activities, as tolerated. 

With respect to each claimed disability, the above-described evidence indicates  an in-service event, injury, or disease, as well as suggests a current disability.   However, also with respect to each claim, there no medical evidence clarifying the nature of any current disability(ies) or opinion as to whether there exists a medical nexus between such disability(ies) and the Veteran's service.  Under these circumstances, the Board finds that the requirements to obtain a medical examination are met with respect to each claim.

Hence, the AOJ should arrange for the Veteran to undergo VA spine and left shoulder examinations, each by an appropriate physician.,  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the remaining claim(s) for service connection on appeal.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examinations, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

The claims file includes VA treatment records from the West Haven VA Medical Center (VAMC) dated through June 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(West 2014); but see 38 U.S.C.A. § 5103(b)(3) ((clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the West Haven VA Medical Center all outstanding pertinent records of evaluation and/or treatment of the Veteran since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination, by an appropriate physician. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all lower back disabilities-to include canal stenosis at L4-5 with associated DDD-currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service-to include as due to the effects of strenuous activity to maintain physical fitness, as alleged.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence (to include August 2003, September 2003, December 2005 MRI, June 2006, and January 2007 STRs showing complaints, diagnoses, and treatment for lower back pain), as well as all lay assertions.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should clearly so state and explain why, to include identifying what, if any, additional evidence would be necessary before an opinion could be rendered.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of the left shoulder, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current left shoulder disability(ies)-to include left shoulder rotator cuff tear, status-post surgical repair-currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability has its onset during service or is otherwise medically related to service- to include as due to the effects of strenuous activity to maintain physical fitness, as alleged.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence (to include May 2007 MRI, June 2007, August 2007, and September 2007 STRs showing diagnoses and treatment for a left shoulder rotator cuff tear), as well as all lay assertions. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should clearly so state and explain why, to include identifying what, if any, additional evidence would be necessary before an opinion could be rendered.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.

6. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


